{¶ 29} I concur in the judgment and write separately only to observe that the parties have not developed the record on the following issue: Whether each of the automobile insurance policies covering the parties has been issued by "an authorized insurer or by an unauthorized insurer which has filed a form consenting to service of process and declaring that its policy shall be deemed to be varied to comply with the requirements of [New York's] Vehicle and Traffic Law article 6." Marshall v.Nationwide Mut. Ins. Co. (N.Y. 1990), 166 A.2d 852, 853. Upon remand, the answer to this question could directly resolve whether the parties are "covered persons," as defined in N.Y. Ins. Law Section 5102(j), to whom the liability-limiting provisions of N.Y. Ins. Law Section 5104(a) apply.